
	
		I
		111th CONGRESS
		1st Session
		H. R. 1282
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Commandant of the Coast Guard to convey
		  to the City of Marquette, Michigan, certain real property under the
		  administrative control of the Coast Guard, and for other
		  purposes.
	
	
		1.Land conveyance, Coast Guard
			 property in Marquette County, Michigan, to the City of Marquette,
			 Michigan
			(a)Conveyance
			 authorizedThe Commandant of the Coast Guard may convey, without
			 consideration, to the City of Marquette, Michigan (in this section referred to
			 as the City), all right, title, and interest of the United
			 States in and to a parcel of real property, together with any improvements
			 thereon, located in Marquette County, Michigan, that is under the
			 administrative control of the Coast Guard, consists of approximately 5.5 acres,
			 and is commonly identified as Coast Guard Station Marquette and Lighthouse
			 Point.
			(b)Retention of
			 certain easementsIn conveying the property under subsection (a),
			 the Commandant of the Coast Guard may retain such easements over the property
			 as the Commandant considers appropriate for access to aids to
			 navigation.
			(c)LimitationsThe
			 property to be conveyed by subsection (a) may not be conveyed under that
			 subsection until—
				(1)the Coast Guard
			 has relocated Coast Guard Station Marquette to a newly constructed
			 station;
				(2)any environmental
			 remediation required under Federal law with respect to the property has been
			 completed; and
				(3)the Commandant of
			 the Coast Guard determines that retention of the property by the United States
			 is not required to carry out Coast Guard missions or functions.
				(d)Conditions of
			 transferAll conditions placed within the deed of title of the
			 property to be conveyed under subsection (a) shall be construed as covenants
			 running with the land.
			(e)Inapplicability
			 of screening or other requirementsThe conveyance of property
			 authorized by subsection (a) shall be made without regard to the
			 following:
				(1)Section 2696 of
			 title 10, United States Code.
				(2)Chapter 5 of title
			 40, United States Code.
				(3)Any other
			 provision of law relating to the screening, evaluation, or administration of
			 excess or surplus Federal property prior to conveyance by the Administrator of
			 General Services.
				(f)Expiration of
			 authorityThe authority in subsection (a) shall expire on the
			 date that is five years after the date of the enactment of this Act.
			(g)Description of
			 propertyThe exact acreage and legal description of the property
			 to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Commandant of the Coast Guard. The cost of the survey shall
			 be borne by the United States.
			(h)Additional terms
			 and conditionsThe Commandant of the Coast Guard may require such
			 additional terms and conditions in connection with the conveyance authorized by
			 subsection (a) as the Commandant considers appropriate to protect the interests
			 of the United States.
			
